Case 1:17-cv-03273-TWP-DML Document 260 Filed 02/20/20 Page 1 of 2 PageID #: 2623




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA

  AMERICAN SENIOR COMMUNITIES,                      )
  L.L.C.,                                           )
                                                    )
                                Plaintiff,          )
                                                    )
                                                        Civil Action No. 1:17-cv-3273-TWP-DML
                       v.                           )
                                                    )
  BURKHART et al.,                                  )
                                                    )
                                Defendants.         )

              MOTION FOR EXTENSION OF TIME TO FILE FEES PETITION

         Non-Party, Rob New, by counsel, requests that the Court enter an Order extending the

  time in which Mr. New has to file a fee petition as described in the Court’s Order on Motions to

  Quash Subpoenas and for Protective Order (Dkt. 247) until February 28, 2020. In support of this

  Motion, Mr. New states:

         1.      On January 8, 2020, the Court issued the Order on Motions to Quash Subpoenas

  and for Protective Order (Dkt. 247), and on February 10, 2020 the Court issued an Agreed Order

  regarding deadlines (Dkt. 256).

         2.      In the Order on Motions to Quash Subpoenas and for Protective Order, the Court

  awarded attorneys’ fees to Mr. New and directed him to submit a fee demand to ASC and meet-

  and-confer with ASC regarding the demand. (Dkt. 247.) The present deadline for Mr. New to

  submit a fees petition is February 20, 2020. (Dkt. 256.)

         3.      Counsel for ASC and Mr. New are currently negotiating Mr. New’s attorneys’

  fees demand.
Case 1:17-cv-03273-TWP-DML Document 260 Filed 02/20/20 Page 2 of 2 PageID #: 2624




         4.      An extension of the fee petition deadline issued by the Court is necessary to allow

  them to complete their negotiations and counsel for Mr. New believes that these negotiations

  should be completed by February 28, 2020.

         5.      Accordingly, subject to the Court’s approval, Mr. New requests that the court

  extend the deadline to file the fee petition to and including February 28, 2020 for Mr. New to file

  a fee petition, if ASC and Mr. New cannot agree on the amounts due and owing to Mr. New as a

  result of the Court’s January 8, 2020 Order.

         WHEREFORE, Non-Party, Rob New, respectfully requests that the Court extend the

  timeframe for Mr. New to file a fee petition until February 28, 2020.



   Dated: February 20, 2020                            DELK MCNALLY LLP


                                                       By: /s/ Jason Delk

                                                       Jason Delk
                                                       DELK MCNALLY LLP
                                                       211 South Walnut St.
                                                       Muncie, IN 47305
                                                       delk@delkmcnally.com


                                  CERTIFICATE OF SERVICE

         I, Jason Delk, an attorney, certify that on February 20, 2020, I filed the foregoing using
  the Court’s CM/ECF system, which will cause a copy to be served on all counsel of record.

                                                           By: /s/ Jason Delk




                                                   2
